DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0174990 (hereafter Park).
Regarding claim 1, Park, as shown in figures 5 and 8, discloses a substrate structure, comprising:
a wiring structure (fig. 5I, 8A-B of chip 102) having a first surface (top surface of 102), and including a first pad (considering bump 120a) disposed above the first surface 
a compensation structure (106) disposed between the second pad (120b) and the first surface, and configured for compensating the difference between the first level and the second and the second level.
	Regarding claim 12, Park discloses the substrate structure of claim 1, inherently further comprising an electronic component connects the first pad and the second pad (note: bumps 120 are for connecting to another electronic component).

Claims 1, 12 and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0043841 (hereafter Arai).
Regarding claim 1, Arai, as shown in figure 2, discloses a substrate structure, comprising:
a wiring structure (fig. 2) having a first surface (top surface of 11), and including a first pad (considering wiring portion 70) disposed above the first surface and a second pad (considering wiring portion 50) disposed above the first surface and physically separated from the first pad, wherein a first level is a distance between the first pad and the first surface, and a second level is a distance between the second pad and the first surface; and

	Regarding claim 12, Arai discloses the substrate structure of claim 1, further comprising an electronic component (81) connects the first pad and the second pad.
Regarding claim 25, Arai discloses the substrate structure of claim 1, wherein the wiring structure further includes a conductive layer (31/31A) electrically connecting the second pad, wherein a material of the compensation structure is substantially same as a material of the conductive layer (copper, par. 16 & 35).
Regarding claim 26, Arai discloses the substrate structure of claim 25, wherein the compensation structure is a portion of the conductive layer.

Allowable Subject Matter
Claims 10, 15-17, 19-20 and 24 are allowed.
Claims 4-8, 13-14 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 15 and 24,   The Examiner agrees with the Applicant’s arguments and remarks filed on 7/9/21.
Claims 10 is also allowable as being dependent on the independent claim 24.

Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the wiring structure further includes a first via between the second pad and the compensation structure and a second via adjacent to the compensation structure, wherein a projection of the first via on the first surface and a projection of the second pad on the first surface are non-overlapping in a profile of the substrate structure, and the second pad is electrically connected to the second via through the first via.  None of the reference art of record discloses or renders obvious such a combination.
Claims 6-8, 14 and 22-23 are also allowable as being dependent on the independent claim 4.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 25, a combination of limitations that the compensation structure is a dummy layer.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the wiring structure is configured for providing an electrical path passing through the second pad and without passing through the compensation structure. None of the reference art of record discloses or renders obvious such a combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847